UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 10-4033


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

SAUL CAVILLO-ROJAS, a/k/a Saul Rojas, a/k/a Toche,

               Defendant - Appellant.



                            No. 10-4061


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

GENARO LARA-SALGADO,

               Defendant - Appellant.



                            No. 10-4062


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
ADOLFO JAIMES-CRUZ,

                Defendant - Appellant.



                               No. 10-4067


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

FREDY JAIMES-CRUZ,

                Defendant - Appellant.



                               No. 10-4072


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

LORENZO JAIMES-CRUZ,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge.   (7:08-cr-00139-FL-4; 7:08-cr-00139-FL-5; 7:08-
cr-00139-FL-3; 7:08-cr-00139-FL-2; 7:08-cr-00139-FL-1)


Argued:   September 21, 2012            Decided:   February 15, 2013




                                    2
Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and   MOTZ,   Circuit
Judges.


Affirmed in part, reversed in part, and remanded in part by
unpublished opinion. Judge Niemeyer wrote the opinion, in which
Chief Judge Traxler and Judge Motz joined.


ARGUED: Paul K. Sun, Jr., ELLIS & WINTERS, LLP, Raleigh, North
Carolina; Jorgelina E. Araneda, ARANEDA LAW FIRM, Raleigh, North
Carolina; Mitchell G. Styers, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina; Slade Culli Trabucco, THE TRABUCCO
LAW FIRM, PA, Raleigh, North Carolina; Seth Allen Neyhart, STARK
LAW GROUP, PLLC, Chapel Hill, North Carolina, for Appellants.
Jennifer P. May-Parker, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.    ON BRIEF:    Thomas G.
Walker, United States Attorney, Kristine L. Fritz, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   3
NIEMEYER, Circuit Judge:

     Saul     Cavillo-Rojas,     Genaro   Lara-Salgado,    Adolfo   Jaimes-

Cruz, Fredy Jaimes-Cruz, and Lorenzo Jaimes-Cruz were convicted

of participating in a large-scale cocaine trafficking conspiracy

based in Hallsboro, North Carolina, and related offenses.                  On

appeal, all of the defendants, except for Lorenzo Jaimes-Cruz,

challenge the sufficiency of the evidence used to convict them.

Various defendants also assign error to the district court’s

denial of several pretrial motions, as well as three of its

evidentiary      rulings,       and   Cavillo-Rojas       challenges      the

reasonableness of his sentence.

     We conclude that the government failed to present evidence

sufficient for the jury to convict Lara-Salgado and accordingly

vacate his convictions on Counts One, Three, Four, Fourteen, and

Fifteen.      We also conclude that Count Eleven, charging Fredy

Jaimes-Cruz    with   illegal    entry    into   the   United   States,   was

barred by the applicable statute of limitations and accordingly

vacate his conviction on that count and remand for resentencing.

We reject the remaining arguments of the defendants and affirm

their convictions.     And we affirm Cavillo-Rojas’s sentence.


                                      I

     In May 2007, after officers with the Sherriff’s Office in

New Hanover County, North Carolina, searched the home of Ronald


                                      4
Darden and recovered crack and powder cocaine, Darden agreed to

cooperate with police and participate in a controlled drug buy

from Lorenzo Jaimes-Cruz, whom he knew as “Amigo.”         Darden had

started    regularly   buying   cocaine   from   Lorenzo   through     an

intermediary about two years before and had been buying directly

from him since late 2006 or early 2007.            Under their usual

arrangement, Darden would call Lorenzo every two to three weeks

to set up a purchase, and Lorenzo or another individual would

deliver the cocaine to him at a pre-arranged location picked by

Lorenzo.    On March 18, 2008, under police supervision, Darden

placed this type of call to Lorenzo, who agreed to sell Darden

one kilogram of cocaine for $24,000.

     Two days later, on March 20, Darden, fitted with a body

wire and under police surveillance, drove to the pre-arranged

location on a back road to consummate the transaction, where he

was met by a man later identified as Saul Cavillo-Rojas.             Saul

Cavillo-Rojas handed Darden a kilogram of cocaine and took a

“dummy roll” of currency made to look like $24,000.        When Darden

asked what the price would be for two kilograms of cocaine,

Cavillo-Rojas responded that he would get back to him.         Shortly

after the exchange, police stopped and arrested Cavillo-Rojas,

finding the money in a hidden compartment of the truck he was

driving.    As the police were interviewing Cavillo-Rojas in a

patrol car, a burgundy Dodge Durango pulled up to the scene,

                                   5
driven by Juan Carlos Mendoza, with Lorenzo Jaimes-Cruz sitting

in the front seat and Genaro Lara-Salgado, Adolfo Jaimes-Cruz,

and Fredy Jaimes-Cruz sitting in the back seat.                       After Mendoza

provided police with a statement, giving them information about

the larger drug operation, the police went to secure Lorenzo’s

home, which was a trailer at 52 Charles Lane in Hallsboro, North

Carolina, as well as a nearby trailer located at 18 Roberts

Lane,   while     they    obtained    search       warrants.       After    receiving

warrants and conducting searches, the police recovered several

firearms from Lorenzo’s home.                   And from 18 Roberts Lane, they

recovered    7.564       kilograms     of       cocaine     and   items    used    for

packaging    cocaine,      including        a    press,     cutting    agents,    axle

grease, plastic wrap, plastic baggies, a set of digital scales,

and a razor blade.         They also recovered a semi-automatic handgun

and ammunition, which had been lying on a couch; an SKS assault

rifle, which had been in an open closet with the bulk of the

cocaine; and a .357 caliber revolver and a box of ammunition,

which had been lying on a bed.

     Based on this evidence, a grand jury returned a 16-count

indictment      against     Saul     Cavillo-Rojas,         Genaro     Lara-Salgado,

Adolfo Jaimes-Cruz, Fredy Jaimes-Cruz, and Lorenzo Jaimes-Cruz.

The indictment charged all five defendants with:                      (1) conspiring

to   distribute     and     possess     with       intent    to    distribute     five

kilograms    or    more     of     cocaine,       in   violation      of   21    U.S.C.

                                            6
§§ 841(a)(1) & 846 (Count One); (2) possessing with intent to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. § 841(a)(1) (Count Three); (3) possessing a firearm in

furtherance      of     a   drug     trafficking     crime,     in    violation   of    18

U.S.C. § 924(c) (Count Four); and (4) maintaining a place for

the purpose of distributing cocaine, in violation of 21 U.S.C.

§ 856(a)(1) (Count Fifteen).                   Each defendant was also charged

with    entering      the     United     States      at   a   place    other    than   as

designated by immigration officers and eluding examination and

inspection by immigration officers, in violation of 8 U.S.C. §

1325(a), and with being an illegal alien in possession of a

firearm, in violation of 18 U.S.C. §§ 922(g)(5) & 924 (Counts

Five through Fourteen).               Additionally, Cavillo-Rojas and Lorenzo

Jaimes-Cruz      were       charged    in   Count     Two     with    distributing     500

grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1),

and Lorenzo Jaimes-Cruz was charged in Count Sixteen with making

a building available for storing and distributing cocaine, in

violation of 18 U.S.C. § 856(a)(2).                   All defendants, except for

Fredy Jaimes-Cruz, pleaded guilty to the illegal-entry offense,

as     charged     in       Counts     Five,       Seven,     Nine,     and    Thirteen.

Additionally, Cavillo-Rojas pleaded guilty to Count Two.                               The

defendants were jointly tried before a jury on the remaining

counts.



                                               7
     At trial, the government introduced testimony from Ronald

Darden, as well as from a number of law enforcement officers who

testified about the controlled buy in which Darden participated

and the searches of the trailers at 52 Charles Lane and 18

Roberts Lane.

     The government also presented testimony from Mendoza, the

driver of the Dodge Durango, who had pleaded guilty to a drug

conspiracy   charge.     Mendoza   testified   that   his   sister   was

married to Lorenzo and that he had come to North Carolina to

live with them in December 2007.       A couple of weeks after he

arrived, he agreed, as a favor to Lorenzo, to put the trailer at

18 Roberts Lane in his name, even though Lorenzo paid for the

trailer and for the utility bills.        He testified that Adolfo

Jaimes-Cruz and Saul Cavillo-Rojas lived at the trailer, but

that he, Lorenzo, and Fredy Jaimes-Cruz also spent time there.

According to Mendoza, for a two month period, ten kilograms of

cocaine were delivered to the trailer every two to three weeks,

and he, Lorenzo, and Fredy would then repackage it, about two

kilograms at a time.     He described how they would use a hammer

and a knife to cut the cocaine into pieces, which they then

mixed with cutting agents, compressed, and wrapped with plastic

baggies and tape.      Mendoza testified that he was the one who

usually purchased the supplies used for repackaging, although

Cavillo-Rojas once purchased tape and baggies.          He said that

                                   8
Cavillo-Rojas     and   Adolfo    also       took   some    of    the   cocaine   for

personal use.

      Mendoza also testified that on the day of their arrest,

March 20, 2008, he, Lorenzo, Fredy, Adolfo, and Lara-Salgado

were in the burgundy Dodge Durango on their way to eat at a

restaurant in Wilmington when Lorenzo directed Mendoza, who was

driving, to turn off their route and drive to a certain place,

saying that he wanted to see if Cavillo-Rojas was all right.

      The     government   also     called          Agent    Thomas      Swivel   of

Immigration and Customs Enforcement to testify about statements

made by Genaro Lara-Salgado during a police interview on April

30,   2008.       Before   Swivel        testified,         the    district   judge

instructed the jury “that any statement should not be considered

in any way whatsoever as evidence with respect to any other

defendant on trial.”        Swivel then testified that Lara-Salgado

had told him that he had been living at the 18 Roberts Lane

trailer for about 15 days and that he received room and board

for taking care of roosters and chickens that were close to the

property.      Swivel stated that Lara-Salgado told him that the

trailer was a stash house and that he had seen the packaging,

repackaging, and transportation of cocaine there, witnessing the

presence of at least four kilograms of cocaine, but that he had

denied any direct involvement.           Swivel testified also that Lara-

Saldago told him that he was given cocaine for personal use by

                                         9
another person who resided in the trailer, who would “pinch a

quantity off” of a kilogram of cocaine.

     At the conclusion of the evidence, the jury returned guilty

verdicts on    all    charges.      The    district      court    sentenced   Saul

Cavillo-Rojas to 248 months’ imprisonment; Genaro Lara-Salgado

to 180 months’ imprisonment; Adolfo Jaimes-Cruz to 248 months’

imprisonment; Fredy Jaimes-Cruz to 270 months’ imprisonment; and

Lorenzo Jaimes-Cruz to 425 months’ imprisonment.                  Each defendant

was also sentenced to a five-year term of supervised release and

ordered to pay a fine.

     These appeals followed.


                                      II

     First,    Saul        Cavillo-Rojas,       Adolfo    Jaimes-Cruz,        Fredy

Jaimes-Cruz, and Genaro Lara-Salgado contend that the evidence

was insufficient to convict them as to the counts charging them

with (1) conspiring to distribute and possess with intent to

distribute five kilograms or more of cocaine (Count One); (2)

possessing with intent to distribute five kilograms or more of

cocaine (Count Three); (3) possessing a firearm in furtherance

of a drug trafficking crime (Count Four); (4) being an illegal

alien in possession of a firearm (Counts Eight, Ten, Twelve, and

Fourteen);    and    (5)    maintaining     a   place    for     the   purpose   of

distributing cocaine (Count Fifteen).


                                      10
     A challenge to the sufficiency of evidence must fail if

“there is substantial evidence, taking the view most favorable

to the Government, to support [the conviction].”                   United States

v. Moye, 454 F.3d 390, 394 (4th Cir. 2006) (en banc) (internal

quotation marks omitted).               “[S]ubstantial evidence is evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”          United States v. Burgos, 94 F.3d 849, 862

(4th Cir. 1996) (en banc).              In reviewing a sufficiency claim, we

consider “circumstantial as well as direct evidence, and allow

the government the benefit of all reasonable inferences from the

facts proven to those sought to be established.”                   United States

v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).

     The elements of the crimes for which these four defendants

challenge their convictions are well established.                      First, to

prove the charged conspiracy, “the government was required to

establish beyond a reasonable doubt that: (1) an agreement to

distribute and possess cocaine with intent to distribute existed

between   two    or    more   persons;     (2)   the   defendant    knew    of   the

conspiracy;      and    (3)   the   defendant     knowingly   and    voluntarily

became a part of this conspiracy.”               United States v. Yearwood,

518 F.3d 220, 225-26 (4th Cir. 2008) (internal quotation marks

omitted).     “The existence of a tacit or mutual understanding is

sufficient      to    establish     a   conspiratorial    agreement,       and   the

                                          11
proof of an agreement need not be direct -- it may be inferred

from circumstantial evidence.”                United States v. Kellam, 568

F.3d    125,     139   (4th   Cir.   2009)          (internal     quotation      marks

omitted); see also United States v. Edmonds, 700 F.3d 146, 147

(4th Cir. 2012) (reissuing earlier opinion at 679 F.3d 169, 174

as to its holding that a conspiracy can be inferred from the

quantity    of    cocaine     involved    in    a     transaction      between       two

persons).      Additionally,     “[o]nce       it    has   been    shown      that    a

conspiracy exists, the evidence need only establish a slight

connection between the defendant and the conspiracy to support

conviction.”       Burgos, 94 F.3d at 861 (internal quotation marks

omitted).      In other words, “a defendant need not know all of his

coconspirators,        comprehend    the       reach       of    the    conspiracy,

participate in all the enterprises of the conspiracy, or have

joined the conspiracy from its inception.”                 Id.

       Second, to prove the charge of possession with intent to

distribute cocaine, the government must show: (1) possession of

the cocaine; (2) knowledge of this possession; and (3) intent to

distribute the cocaine.         See Burgos, 94 F.3d at 873.             Possession

may be actual or constructive, and constructive possession may

be proved by showing “that the defendant exercised, or had the

power to exercise, dominion and control over the item.”                              Id.

(internal quotation marks omitted).                 Additionally, “[p]ossession

need not be exclusive, but may be shared with others.”                               Id.

                                         12
(alteration      in     original)       (internal         quotation        marks     omitted).

“The    requisite       intent    to    distribute            may    be   inferred     if   the

quantity of drugs is greater than would be used for personal

consumption.”         Id.      As such, “[m]ultiple persons possessing a

large    quantity       of    drugs    and   working          in    concert     sufficiently

establish constructive possession.”                    Burgos, 94 F.3d at 873.

       Third,     “[t]o        establish          a      violation         of    18       U.S.C.

§ 924(c)(1), the government must prove that the defendant used

or     carried    a     firearm       during       and    in        relation    to    a     drug

trafficking crime or possessed a firearm in furtherance of a

drug trafficking crime.”                United States v. Stephens, 482 F.3d

669, 673 (4th Cir. 2007).               We have held that the statutory term

“furtherance” in § 924(c) “should be given its plain meaning,”

and we have recognized that one of the ways a firearm might

further drug trafficking is by “provid[ing] a defense against

someone     trying       to     steal     drugs          or    drug       profits”     or     by

“lessen[ing] the chance that a robbery would even be attempted.”

United States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).

       Fourth,     to    establish       a     §      922(g)(5)(A)         violation,        the

government must prove:                 (1) that the defendant was an alien

illegally in the United States; (2) that he knowingly possessed

a firearm; and (3) that the firearm had travelled in interstate

commerce.        See United States v. Smoot, 690 F.3d 215, 218 n.2

(4th Cir. 2012).

                                             13
     Fifth      and    finally,       to    prove        the      offense        of    maintaining

premises for drug activity, the government must prove that the

defendant (1) knowingly (2) opened, leased, rented, used, or

maintained       a    place    (3)       for      the    purpose          of     manufacturing,

distributing,         or   using     a     controlled             substance.            21       U.S.C.

§ 856(a)(1).

     In this case, the government presented ample evidence to

support the convictions of Saul Cavillo-Rojas, Adolfo Jaimes-

Cruz,    and    Fredy      Jaimes-Cruz         on   all       five     of      these        offenses.

Mendoza    testified        that     Cavillo-Rojas             and     Adolfo         lived      at   18

Roberts Lane, a trailer that was used to repackage and store

large quantities of cocaine over a two-month period, and that

Fredy    Jaimes-Cruz        spent    time      there         as    well     as    one       of    three

people    who    actively      participated             in    repackaging             the    cocaine.

From this evidence, the jury could have reasonably found that

these defendants knowingly and voluntarily participated in the

charged     drug-trafficking             conspiracy            and     that       they        jointly

possessed       the    drugs    and        guns     found         in    plain         view       there.

Additionally,         given    the    amount        of    cocaine         recovered          from     18

Roberts Lane, the evidence that the drugs were repackaged at the

trailer for distribution, and the proximity of the guns to the

drugs, there was substantial evidence for the jury to find that

the guns recovered from the trailer were jointly possessed by

these defendants in furtherance of a drug trafficking crime and

                                               14
that they used and maintained the trailer for the distribution

of cocaine.       Accordingly, we reject the sufficiency challenges

raised by these three defendants.

       The   government’s      evidence    against      Genaro      Lara-Salgado,

however, stands on different footing, and we find merit in his

challenge to the sufficiency of the evidence used to convict

him.     When the defendants moved for acquittal under Federal Rule

of Criminal Procedure 29 at the close of the government’s case,

the district court reserved judgment on Lara-Salgado’s motion,

later denying it but characterizing the government’s proof as

“especially limited.”          In denying the motion, the court relied

on the evidence introduced through the testimony of Agent Swivel

that Lara-Salgado had admitted to Swivel that he lived at 18

Roberts Lane for 15 days and obtained cocaine for his personal

use    there.     Swivel’s     evidence   was   the    only    evidence   in    the

record       tending      to       inculpate          Lara-Salgado,        albeit

circumstantially.

       Lara-Salgado    argues     persuasively    that        his   admission    or

confession made to Swivel was not sufficiently corroborated to

support its probative value.              It is well established that “a

conviction must rest upon firmer ground than the uncorroborated

admission or confession of the accused made after commission of

a crime.”       United States v. Abu Ali, 528 F.3d 210, 234 (4th Cir.

2008) (internal quotation marks omitted).                 In Opper v. United

                                      15
States, 348 U.S. 84, 93 (1954), the Supreme Court held that

corroborative    evidence      is    sufficient      if        it   “supports    the

essential   facts     admitted       sufficiently         to    justify    a    jury

inference of their truth.”          See also Wong Sun v. United States,

371 U.S. 471, 489 (1963) (“[A]lthough corroboration is necessary

for all elements of the offense established by admissions alone,

extrinsic proof [i]s sufficient which merely fortifies the truth

of the confession, without independently establishing the crime

charged” (internal quotation marks omitted)).                   Construing Opper,

we have similarly held that “corroborating evidence need not,

itself, establish every element of the offense” but that it must

at least “tend to support the admitted fact.”                        Stephens, 482

F.3d at 672 (internal quotation marks omitted).

     Here, other than Agent Swivel’s testimony regarding Lara-

Salgado’s   statement,       the    government’s     only       evidence   against

Lara-Salgado    was   that    he    was    present   in    the      burgundy    Dodge

Durango, along with Mendoza, Lorenzo Jaimes-Cruz, Adolfo Jaimes-

Cruz, and Fredy Jaimes-Cruz, when that vehicle pulled up to the

area where police had arrested Cavillo-Rojas shortly after the

controlled buy.       Without more, however, this evidence does not

suffice to corroborate Lara-Salgado’s admission that he had been

living at 18 Roberts Lane for approximately two weeks.                           The

government’s    evidence      against      Lara-Salgado         would   have    been

significantly stronger, if not sufficient, if the government had

                                          16
been able to present evidence that the occupants of the Dodge

Durango had gotten into the vehicle for the purpose of checking

on   Cavillo-Rojas,     who   had    yet    to   return   from   delivering   the

kilogram of cocaine involved in the controlled buy.                      Instead,

Mendoza, the government’s key witness, testified that the group

was in the truck to go to a restaurant in Wilmington for dinner.

While en route, he said, Lorenzo unilaterally told him to turn

off the route because he wanted to see if Cavillo-Rojas was all

right.    In light of this testimony, Lara-Salgado’s presence in

the Dodge Durango’s back seat shows that he had some association

with the members of the conspiracy, but it does not support a

conclusion that his association was knowingly related to drug

trafficking,    nor    does   it    support      his    admission   about   being

present at 18 Roberts Lane and receiving cocaine there.                       The

only testimony in the record was that the association of the

five defendants in the truck was to go to dinner.                   Accordingly,

we vacate his jury convictions.


                                        III

      Various   defendants       also      challenge    the   district   court’s

denial   of   four    pretrial     motions:       (1)   the   defendants’   joint

motion to bifurcate the trial; (2) Lorenzo Jaimes-Cruz’s motion

to continue the trial; (3) Lorenzo’s motion to suppress evidence

obtained during the search of his home; and (4) Fredy Jaimes-


                                        17
Cruz’s        motion    to    dismiss     Counts        Eleven      and     Twelve        of    the

indictment.            We    conclude    that       Count    Eleven       should    have       been

dismissed as barred by the applicable statute of limitations and

that the district court committed no reversible error in denying

the other motions.

                                                A

      First,       Cavillo-Rojas         argues       directly       --     and     the     other

defendants by adoption -- that the district court abused its

discretion when it denied their motion to bifurcate the trial in

a   way   that        would    prevent     the       jury    from     receiving       evidence

regarding their status as illegal aliens when considering the

drug-related           charges.         Specifically,             prior    to      trial,       the

defendants        requested       that     the       district       court       exercise         its

discretion under Federal Rule of Criminal Procedure 14(a) to

allow     a    bifurcated       trial    in     which       the    government       would       not

introduce evidence concerning the defendants’ immigration status

until after the jury had first considered and rendered a verdict

on the drug-related charges.                    In support of their motion, the

defendants expressed concern that evidence of their immigration

status        could     potentially       prejudice         the     jury     against           them,

denying them a fair trial on their drug-related offenses.

      The       district       court     denied       the    motion,        noting     that       a

defendant seeking relief under Rule 14(a) “‘has the burden of

demonstrating a strong showing of prejudice,’” (quoting United

                                              18
States v. Goldman, 750 F.2d 1221, 1225 (4th Cir. 1984)), and

concluding      that       “[d]efendants’           general        assertion          that

immigration    is    a    ‘highly-charged          and    highly-emotional’       issue

does not” suffice.          The court further found that conducting a

bifurcated     trial     would   result       in    inefficiencies,          especially

since the indictment charged crimes involving the possession of

guns in relation to both drug trafficking and their status as

illegal aliens.          The court’s ruling was sound and well within

its discretion.        See United States v. Lopez, 477 F.3d 1110, 1116

(9th Cir. 2007) (“No law supports Lopez’s contention that the

jury’s knowledge that he was an illegal alien created prejudice

of such magnitude that the defendant’s right to a fair trial

[was]    abridged”     (alteration   in       original)         (internal     quotation

marks omitted)).

                                          B

     Lorenzo    Jaimes-Cruz’s      contention            that   the    district   court

abused   its   discretion     in   denying         his    motion      to   continue   the

trial similarly lacks merit.          At the defendants’ arraignment on

June 9, 2009, the district court noted that it had set the case

for trial on August 6, 2009, and gave each defendant, through

counsel, “the chance to express any comments about that trial

date.”    When specifically asked by the court whether there were

any “compelling issues as to why this case shouldn’t go forward



                                      19
against Lorenzo Jaimes-Cruz beginning on August 6th,” Lorenzo’s

lawyer at the time, Ms. Darrow, answered, “No, your Honor.”

        One week later, on June 16, 2009, Lorenzo’s newly retained

counsel, Ms. Nardine Guirguis, filed a notice of appearance.

Over a month later, on July 28, 2009, Ms. Guirguis moved for a

continuance on the ground that she “need[ed] additional time to

further review the evidence with the defendant in order to best

advise and consult with him, and to properly defend his case.”

The government did not object.                 The next day, the court denied

the motion on the ground that it did “not find good cause exists

to further continue this matter.”

     The district court acted well within its discretion in this

ruling.     In Morris v. Slappy, 461 U.S. 1, 11-12 (1983) (internal

quotation marks omitted), the Supreme Court noted that “only an

unreasoning and arbitrary insistence upon expeditiousness in the

face of a justifiable request for delay violates the right to

the assistance of counsel.”               The Court further explained that

trial    courts   must    be    granted    broad    discretion    on    matters   of

continuances due to the challenge of “assembling the witnesses,

lawyers, and jurors at the same place at the same time.”                          Id.

This burden, the Court stated, “counsels against continuances

except for compelling reasons.”            Id.

     Here,    given      that   Lorenzo’s       counsel   filed   her   notice    of

appearance at least six weeks before the trial commenced, her

                                          20
motion for a continuance on the ground that she simply needed

more time to prepare did not present a compelling reason that

required the court to find a new block of time at which the

witnesses and lawyers for this five-defendant case could appear.

                                            C

     Next, Lorenzo appeals the district court’s denial of his

motion to suppress evidence recovered during a search of his

home at 52 Charles Avenue, contending that his Fourth Amendment

rights were violated because the police entered his home before

obtaining a warrant and also because the warrant they eventually

obtained was not supported by probable cause.

     At    a     suppression        hearing,      Lieutenant         Detective     Steven

Worthington, of the Columbus County Sheriff’s Office, testified

that during the arrests that followed the controlled buy, he

learned of Mendoza’s statement made to a Spanish-speaking police

officer   that     Lorenzo      Jaimes-Cruz       owned    both       vehicles    at   the

scene;    that    Lorenzo       was   the     leader      of    a    drug-distribution

organization;      and       that   Lorenzo      lived    at    52    Charles     Avenue.

Mendoza   also     stated      that   there      were    two    firearms   inside      the

residence and that a woman and two small children lived there

and were possibly home at the time.                      At that point, Detective

Worthington      and     a     colleague      directed         an    officer     who   was

conducting surveillance of the trailer park to proceed with a

SWAT team to secure 52 Charles Avenue while a search warrant was

                                            21
being obtained.         Worthington testified that he was concerned

that the occupants of the Dodge Durango might have taken the

opportunity to make a phone call to alert someone at the mobile

home park after they saw that Cavillo-Rojas had been arrested

but before they themselves were stopped.                    Worthington further

testified,      “Knowing     that   there      was   firearms     possibly   present

there, I felt that it was an officer safety issue as much as an

issue    of    destruction     of   the     property    that    could   have   been

inside.”       He explained:

      The officers would have been on the outside of the
      residence conducting . . . perimeter security, without
      making entry into the residence to secure any other
      unknown individuals that could have been there. Based
      on what Mr. Mendoza had told at the traffic stop, he
      thought there was two small children and a female
      there.   But he had a period of time where he didn’t
      know who else may have been in the residence or any
      additional property that could have been in the
      residence, like more firearms.

      When the SWAT team entered the residence, they indeed found

a woman and two small children present, as well as a long gun

and a handgun in plain view.              But they did not search the home

until they had received the search warrant.

      As to the search warrant, the affidavit attached to the

application      for   the    warrant     showed     that   the    Superior    Court

judge, who authorized the warrant, had reliable evidence before

him     that     Lorenzo     was    the     leader     of   a     drug-trafficking




                                          22
organization         and    that       his     residence      contained        at     least       two

firearms.

        After       hearing       arguments,          the     district         court        denied

Lorenzo’s motion to suppress, finding “that the agents were well

within       the    exigent        circumstances            exception         to     the    Fourth

Amendment when they entered the defendant’s home.”                                    The court

also found that there was sufficient probable cause to justify

the search warrant for 52 Charles Avenue.

       We     agree.             In     the      circumstances            testified         to     by

Worthington, exigent circumstances justified the officers’ entry

into    52    Charles       Avenue       to     secure     the     home      while    they       were

obtaining a search warrant.                      See United States v. Cephas, 254

F.3d     488,      495     (4th        Cir.     2001)      (noting      that       the     factors

justifying a warrantless entry based on exigent circumstances

include “information indicating the possessors of the contraband

are    aware       that    the    police        are   on    their      trail,”       “the    ready

destructibility           of     the    contraband,”         and      “the    possibility          of

danger to police guarding the site” (internal quotation marks

omitted)).         And the evidence before the Superior Court judge was

sufficient to justify his conclusion that probable cause for the

warrant existed.           He had evidence that Lorenzo was the head of a

drug-trafficking operation and that his house contained guns,

which       were    contraband.               Accordingly,       we    conclude          that     the

district court properly denied Lorenzo’s motion to suppress.

                                                 23
                                            D

       Fredy Jaimes-Cruz challenges the district court’s denial of

his    motion     to     dismiss    Count   Eleven,   which     charged   him   with

illegally entering the United States, in violation of 8 U.S.C. §

1325(a),     and       Count   Twelve,    which   charged   him   with    being   an

illegal alien in possession of a firearm, in violation of 18

U.S.C. § 922(g)(5).              We sustain his challenge and reverse his

conviction on Count Eleven; we affirm his conviction on Count

Twelve.

       In his motion to dismiss Count Eleven, Fredy argued that

the § 1325(a) charge, first filed in December 2008, was barred

by the five-year statute of limitations set forth in 18 U.S.C. §

3282(a). 1       As relevant here, § 1325(a) makes it a crime to “(1)

enter[] or attempt[] to enter the United States at any time or

place other than as designated by immigration officers, or (2)

elude[] examination or inspection by immigration officers.”                       8

U.S.C. § 1325(a) (emphasis added).                While Fredy concedes that he

entered the United States without inspection, he contends that

he    did   so    more    than     five   years   before   he   was   charged   with

illegal entry.           The record evidence supports his claim.           Exhibit


       1
        Section 3282(a) provides that “[e]xcept as otherwise
expressly provided by law, no person shall be prosecuted, tried,
or punished for any offense, not capital, unless the indictment
is found or the information is instituted within five years next
after such offense shall have been committed.”


                                            24
FJC-2, admitted into evidence, was an I-797 form (“Notice of

Action”), dated June 21, 2006, which reported the approval by

the   U.S.     Citizenship   and    Immigration   Service   of    an   I-130

“Immigrant Petition for Relative” that had been filed on April

23, 2001, by Fredy’s father on behalf of Fredy, who was then

under 21.       The I-797 notice states that the I-130 “petition

indicates that the person for whom you are petitioning [i.e.,

Fredy] is in the United States and will apply for adjustment of

status”   by    filing   a   form   I-485   (“Application   for   Permanent

Residence”).      Because this evidence demonstrates that Fredy was

in the United States more than five years before he was charged

with illegal entry, the illegal-entry charge was barred by the

applicable statute of limitations. 2

      The government argues that the evidence failed to show that

federal immigration officials “found” Fredy in the United States

prior to the five-year period before his indictment, suggesting

that the government must have learned of his presence in the

      2
       The fact that Fredy’s illegal entry occurred more than
five years before the indictment’s return was also indicated
subsequently by the pre-sentence investigation report.     While
the report was not before the district court when it ruled on
Fredy’s motions, the report nonetheless states that Fredy told
the Probation Officer that he first illegally entered the United
States in 1996; that he returned to Mexico for three months in
1999; and that he had lived in North Carolina since returning to
the United States in 2000. Additionally, the report shows that
Fredy was arrested in North Carolina for a traffic offense on
March 15, 2002, a date more than five years before the
indictment.


                                      25
United States before the limitations period could begin to run.

While the timing of when a defendant is “found” in the United

States     by   federal    immigration        authorities      is      material    for

calculating the limitations period for a violation of 8 U.S.C.

§ 1326 (making it a crime for an alien who has previously been

denied admission or removed to subsequently enter, attempt to

enter, or “at any time [be] found in[] the United States”),

§ 1325(a) contains no similar “found in” element.                        Instead, a

§ 1325(a) offense is completed at the time of the defendant’s

illegal entry, and the statute of limitations begins running at

that point.      See United States v. Rincon-Jimenez, 595 F.2d 1192,

1194 (9th Cir. 1979).

     Because Fredy illegally entered the United States more than

five years before he was charged with doing so, we conclude that

Count     Eleven    was    barred   by        the    statute     of     limitations.

Accordingly, we vacate his conviction on that charge and remand

for resentencing.

     As to the district court’s failure to dismiss Count Twelve,

charging    Fredy   with    being   an    illegal      alien     who    possessed    a

firearm, in violation of 18 U.S.C. § 922(g)(5), Fredy raises

three challenges.         First, he contends that he was not in the

United States illegally at the time of his arrest because he had

applied    to   adjust    his   status   from       “unlawful”    to    “lawful”    by

filing form I-485 and Supplement A in 2007 and had obtained an

                                         26
employment authorization card based on that application.                               But it

is clear, as a number of other circuits have found, that the

mere   filing     of    an   application       for    adjustment          of      status   and

receipt of an employment authorization card does not legalize

the alien’s presence in the United States, and it is still a

crime,    under    § 922(g)(5),       for    that         individual         to     possess   a

firearm.     See United States v. Ochoa-Colchado, 521 F.3d 1292,

1298 (10th Cir. 2008) (“We conclude that Defendant, despite his

filing of an application for adjustment of status and receipt of

an [employment authorization document], was still ‘illegally or

unlawfully        in      the    United        States’              for      purposes         of

§ 922(g)(5)(A)”); United States v. Latu, 479 F.3d 1153, 1159

(9th Cir. 2007); United States v. Elrawy, 448 F.3d 309, 314 (5th

Cir. 2006) (“[A]n alien who has acquired unlawful or illegal

status . . . cannot relinquish that illegal status until his

application       for   adjustment     of      status          is    approved”);       United

States v. Bazargan, 992 F.2d 844 (8th Cir. 1993).

       Second,    Fredy      argues   that     even       if    he    was    not     lawfully

present by virtue of having filed an application to adjust his

status, his legal status was sufficiently unclear as to make

§ 922(g)(5) unconstitutionally vague as applied to him.                                    This

contention also fails.            “Due process requires that a criminal

statute    provide       adequate     notice         to    a        person     of    ordinary

intelligence that his contemplated conduct is illegal, for no

                                          27
man shall be held criminally responsible for conduct which he

could not reasonably understand to be proscribed.”                Buckley v.

Valeo, 424 U.S. 1, 77 (1976) (per curiam) (internal quotation

marks omitted).       Thus, “the void-for-vagueness doctrine requires

that a penal statute define the criminal offense with sufficient

definiteness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and

discriminatory enforcement.”          Kolender v. Lawson, 461 U.S. 352,

357 (1983).      “[V]agueness challenges to statutes which do not

involve First Amendment freedoms must be examined in the light

of the facts of the case at hand.”              United States v. Mazurie,

419 U.S. 544, 550 (1975).

      We   conclude    Fredy   had    constitutionally    adequate     notice.

His   very    act     of   applying     for    an   adjustment    of   status

demonstrates that he had notice of his unlawful status.                 And a

reasonable person of ordinary intelligence would understand that

his status had not, in fact, been adjusted until the United

States granted his application.             We therefore find no merit to

Fredy’s      void-for-vagueness       challenge     to   his     § 922(g)(5)

conviction.

      Finally,   Fredy     challenges    his   § 922(g)(5)     conviction   as

violating his Second Amendment rights.              Recently, however, we

rejected this very argument.          See United States v. Carpio-Leon,

701 F.3d 974 (4th Cir. 2012).

                                       28
     We conclude that the district court properly denied Fredy

Jaimes-Cruz’s motion to dismiss Count Twelve.


                                          IV

     The    defendants     also    challenge        three   evidentiary       rulings,

contending (1) that the admission of Agent Swivel’s testimony

regarding     Lara-Salgado’s            statements         violated     the      other

defendants’ rights under the Confrontation Clause; (2) that the

district court abused its discretion in its rulings regarding

Darden’s testimony; and (3) that the district court abused its

discretion when it allowed the government to refresh Mendoza’s

recollection with an earlier statement he had given.                     We address

these in order.

                                          A

     All of the defendants, except for Lara-Salgado, raise a

Confrontation     Clause     challenge         to    the    admission     of    Agent

Swivel’s    testimony    regarding       the   out-of-court        statements    that

Lara-Salgado had made to Swivel.                As we have already noted in

some detail, Agent Swivel testified at trial that Lara-Salgado

stated during an interview that he had been living at the 18

Roberts Lane trailer for about 15 days; that he had seen the

packaging,    repackaging,        and    transportation       of   at   least    four

kilograms of cocaine there; and that he was given cocaine for

personal use by another person who resided in the trailer who


                                          29
would   pinch     a    quantity      off    of    a   kilogram      of    cocaine.        The

defendants      argue        that   because      Lara-Salgado       did       not    testify,

their rights under the Confrontation Clause were violated by the

admission    of       this    testimony,      even     though      the    district      court

instructed the jury that this evidence “should not be considered

in any way whatsoever as evidence with respect to any other

defendant.”

     In   Bruton        v.    United    States,       391    U.S.       123   (1968),     the

Supreme Court “held that a defendant is deprived of his Sixth

Amendment right of confrontation when the facially incriminating

confession of a nontestifying codefendant is introduced at their

joint trial, even if the jury is instructed to consider the

confession only against the codefendant.”                       Richardson v. Marsh,

481 U.S. 200, 207 (1987).                   In Richardson, however, the Court

made clear that Bruton’s rule was a narrow one, explaining that

“the Confrontation Clause is not violated by the admission of a

nontestifying         codefendant’s        confession       with    a    proper      limiting

instruction       when,       as    here,    the      confession         is   redacted     to

eliminate not only the defendant’s name, but any reference to

his or her existence.”              Id. at 211.        The fact that the defendant

“is nonetheless linked to the confession by evidence properly

admitted against him at trial,” the Court found, did not result

in a Confrontation Clause violation.                        Id. at 202.             The Court

again considered the application of the Confrontation Clause to

                                             30
a nontestifying codefendant’s confession in Gray v. Maryland,

523 U.S. 185, 188 (1998), holding that the prosecution could not

redact   the     codefendant’s         confession        by    substituting       for     the

defendant’s name a blank space or the word “deleted” because

such   redactions       would    make    it    obvious        to    the   jury   that     the

defendant’s name had been deleted.

       From this line of cases, we have concluded that statements

that “obviously identify the defendant, even without naming him,

effect a constitutional violation that cannot be cured by a jury

instruction.”         United States v. Lighty, 616 F.3d 321, 376 (4th

Cir.   2010).          By    contrast,       “statements       that       incriminate     by

inference      or    only    when     linked      with   later       evidence”       do   not

violate the Sixth Amendment if accompanied by a proper limiting

jury instruction.           Id. at 376-77.

       Agent Swivel’s testimony regarding Lara-Salgado’s statement

does not obviously identify any other defendant, and it became

incriminating as to other defendants only when linked with other

evidence    --       namely,     evidence         that    established          the      other

defendants’ connection to 18 Roberts Lane.                         Because the jury was

properly    instructed          that    it     could     not       use    Lara-Salgado’s

statement against the other defendants, we conclude that the

defendants’         rights    under    the     Confrontation          Clause     were     not

violated.



                                             31
                                              B

       Lorenzo Jaimes-Cruz also contends that the district court

abused its discretion in denying a motion to strike Darden’s

testimony or, in the alternative, in refusing to allow testimony

of    Darden’s      misidentification         or    to   sever      the   trial.       This

challenge arises from a development that occurred on the second

day of trial.

       Specifically, when Ronald Darden was interviewed by police

after the March 20, 2008 controlled buy, he indicated that he

had never before seen the person who had delivered the cocaine

to    him,   and    he    repeated     this       statement    during     a    subsequent

interview.         During a later interview, however, he was shown a

photograph of Adolfo Jaimes-Cruz, and a note was written on the

margin that Darden “thought it might be the guy who brought the

cocaine.”

       Prior to trial, Adolfo moved to suppress any identification

of him by Darden.            When the government represented that it did

not    intend      to    offer   the   identification          at     issue,    the   court

denied Adolfo’s motion as moot.

       On    the    morning      of    the    second     day     of    trial,    however,

government counsel told defendants’ counsel that during trial

preparation        the    previous     evening,      Darden     stated     (1)    that   he

regularly did drug deals with “Amigo” during the period between

when he agreed to become a confidential informant (May 2007) and

                                             32
March 20, 2008, when the controlled buy took place; and (2) that

the person who delivered cocaine to him on March 20, 2008, had

also   delivered         cocaine     to    him       a    month       earlier.        Lorenzo’s

counsel moved to strike Darden as a witness entirely on the

ground that it would have changed her trial preparation had she

known that Darden had continued to deal drugs after he agreed to

become a confidential informant.                     The court denied that motion.

       Additionally,          Cavillo-Rojas’s             counsel      indicated       that    if

Darden    was     going       to   testify      that          the    person    who    delivered

cocaine    to     him    on    March      20,    2008,         had    previously      delivered

cocaine    to     him,    then     he     would      want       to    raise    the    issue    of

Darden’s    earlier       identification             of    Adolfo      as     the    person   who

brought    the     cocaine.         Counsel          for      Cavillo-Rojas         and   Adolfo

therefore indicated that a conflict had arisen between their

clients.         But    instead     of    moving         to    sever    their       cases,    they

indicated that they would be satisfied as long as Darden did not

testify that the person who delivered drugs to him on March 20,

2008, had previously done so, and the government agreed not to

elicit that testimony.

       Lorenzo’s counsel then indicated that she wanted to elicit

the fact that Darden was engaged in drug transactions while he

was an informant but that she wanted to exclude any statement

that     those    drug     transactions          had       been      with     “Amigo.”        The

government objected to this proposal.                               Lorenzo’s counsel also

                                                33
indicated    that        she   wanted     to    cross-examine         Darden     about    his

“misidentification.”             She stated that it was her intent “to ask

him   whether       or     not    he’s     aware       that     he    misidentified       an

individual       throughout       this     investigation.”                 The   government

indicated that it would object to such a question on the basis

that Darden’s statement regarding Adolfo’s picture was not a

misidentification.

      The   court      agreed     that     a    note    written      in    the   margin    of

Adolfo’s photograph indicating that Darden “thought it might be

the   guy    who       brought      the    cocaine”          did     not    constitute     a

misidentification and that Lorenzo’s counsel could not use it

for purposes of impeaching Darden.                      The court later indicated,

however,     that      Lorenzo’s        counsel        could    cross-examine         Darden

generally about identifications.                    The court further ruled that

if the government wanted to present Darden as a witness, the

government       had      to     present        him     as     having       breached      the

confidential source agreement by continuing to engage in the

purchase of narcotics.              The court also ruled that no one could

elicit “who he bought drugs from or any of the specifics of how

the drugs he may have bought were delivered to him or who may

have delivered them.”

      On    appeal,       Lorenzo    now       argues    that      the     district    court

abused     its   discretion        “by    denying       the    motion       to   sever    and

forbidding defense counsel to elicit on cross examination the

                                               34
fact that Mr. Darden had identified Adolfo as the person who had

previously brought him drugs.”               We do not agree.

      First, there was no motion to sever -- counsel for Adolfo

and Cavillo-Rojas indicated that they might move to sever but

eventually agreed that a severance was not necessary because of

the government’s agreement not to use Darden’s new information.

Moreover, it is a stretch for Lorenzo to claim that he was

denied an opportunity to cross-examine Darden meaningfully when

the supposed misidentification was Darden’s own statement, when

shown a picture of Adolfo, that he “thought it might be the guy

who brought the cocaine.”            Having been presented with a Gordian

knot,    the   district      court   worked           with    counsel       to    resolve    it

fairly   to    all   concerned.         In       fact,       it    ruled    mostly    in    the

defendants’     favor,     requiring     the          government      to        disclose   that

Darden breached his confidential source agreement but precluding

the   government      from    showing    that          he    did    so     by    buying    more

cocaine from Lorenzo.           In short, we conclude that Lorenzo has

failed to show that the district court abused its discretion in

its rulings regarding Darden’s testimony.

                                             C

      The defendants also contend that the district court abused

its   discretion      by     allowing   the       government          to    orchestrate       a

change    in   Mendoza’s      testimony          by    purporting          to    refresh    his

recollection.        They point out that Mendoza first testified that

                                         35
he did not know how the cocaine got into the 18 Roberts Lane

trailer and that he did nothing with the drugs.                        At that point,

government counsel started to take steps to confront Mendoza

with    a    prior     inconsistent   statement          and,     during    a     sidebar

conference, indicated that she would “probably ask the Court to

allow me to treat him as a hostile witness, and proceed that

way.”        Government     counsel    then           showed    Mendoza     his    prior

statement, which he eventually identified as his own.                          The court

then took a 15-minute recess.

       After     the     break,     government           counsel      continued      the

examination      without    referencing         the    statement.        Mendoza     then

described how he was arrested and interviewed by the police.                          He

eventually testified that Lorenzo put the drugs in the house,

and defense counsel did not object that that question had been

asked   and    answered.       He   also    testified          that   he,   Fredy,    and

Lorenzo repackaged the cocaine, although he stated that he could

not remember how it was done.                   When he indicated that he was

unable to remember other details, government counsel returned to

asking him about his previous statement.                   Mendoza testified that

he had made the statement, signed it, and that when he signed he

was agreeing to what was in the statement.                     He also acknowledged

that on the date that he signed the statement, the events were

fresh   in     his   memory;   that   he        was    currently      having    problems

remembering; and that seeing the statement would refresh his

                                           36
recollection.        Although the court had just given the jury a

limiting instruction regarding the use of a prior inconsistent

statement to impeach a witness’s credibility, government counsel

indicated    that    she    was    “backing   up   and      changing    horses    in

midstream, so to speak” and instead was asking permission to use

Mendoza’s statement to refresh his recollection.                   After Mendoza

reviewed the statement, it was taken from him, and he again

testified that Lorenzo put the cocaine in the trailer and to

further details regarding the repackaging operation.                      He also

testified that he had seen Lorenzo accept a payment for drugs.

       The   defendants’       primary    challenge         regarding    Mendoza’s

testimony appears to be that the government gave him a copy of

his statement and that, when questioning resumed after a 15-

minute recess, he materially altered his testimony by stating

that Lorenzo put the drugs in the trailer.                     Defendants argue

that only later did the prosecution lay the necessary foundation

for using the document to refresh Mendoza’s recollection.                   Thus,

defendants contend, “the government was allowed to use testimony

that   was   not    actually      refreshed   recollection,       but    rather    a

parrot of the content of an unsworn document.”

       We are not persuaded that defendants’ complaint is any more

than   one   about    the   inconsistencies        of   a    reluctant   witness.

Although Mendoza changed his testimony regarding whether he knew

how the drugs got in the trailer, the change does not appear to

                                         37
be a result of the government having shown him the statement for

identification purposes.                To be sure, the district court allowed

the government some latitude in repeating certain questions, but

we     refuse    to    conclude         that        this       constituted        an   abuse     of

discretion.

                                                    V

       Finally,       Cavillo-Rojas           argues          that   his     sentence     of    248

months’       imprisonment         is    both       procedurally           and    substantively

unreasonable.            First,         he     claims         that     the    district       court

committed a significant procedural error when calculating his

Guidelines       range      by    relying          on    an   out-of-court         statement     by

Mendoza       when    determining            the    drug       quantity      that      should    be

attributed to him.                 He argues that “[p]roperly limiting the

drug     quantity      calculation            to        the    scope    of       Cavillo-Rojas’s

‘jointly        undertaken         criminal             activity,’      he       was    at     most

responsible for the cocaine he delivered, plus the drugs found

on the day of his arrest.”                         He asserts that Mendoza’s trial

testimony was erratic and inconsistent and that the district

court therefore erred by relying on a hearsay statement from

this unreliable witness.

       Yet,     as    the        government             correctly      notes,      a   defendant

involved in a drug conspiracy is responsible for his own acts,

as well as for “all reasonably foreseeable acts . . . of others

in   furtherance       of    the     jointly            undertaken     criminal        activity.”

                                                   38
U.S.S.G. § 1B1.3(a)(1)(B).               Additionally, a sentencing court is

not constrained by the rules of evidence and may consider any

relevant       information,      provided          it   has    “sufficient       indicia    of

reliability          to   support   its        probable        accuracy.”           U.S.S.G.

§ 6A1.3(a).          Under these principles, Cavillo-Rojas has not shown

that the district court erred by accepting Mendoza’s out-of-

court statement and attributing more drugs to Cavillo-Rojas than

the ones recovered by the police on March 20, 2008.

        Cavillo-Rojas also contends that his 248-month sentence is

substantively         unreasonable       in    light      of    the   totality       of    the

circumstances.            Yet, the district court sentenced Cavillo-Rojas

to the low end of the applicable Guidelines’ range, and Cavillo-

Rojas    has    failed      to   rebut    the       presumption       of    reasonableness

applicable to a within-Guidelines sentence.                           See Abu Ali, 528

F.3d at 261.         Accordingly, we affirm his sentence.


                                              VI

        For    the    reasons    given,       we    conclude     that      the    government

failed to present sufficient evidence to convict Lara-Salgado

and accordingly vacate his convictions on Counts One, Three,

Four, Fourteen, and Fifteen.                    We conclude that Count Eleven,

charging Fredy Jaimes-Cruz with illegal entry into the United

States, was barred by the statute of limitations and accordingly

vacate        his    conviction     on        Count       Eleven      and        remand    for


                                              39
resentencing.    As   to   the   remaining   counts,   we   affirm   the

convictions, and we affirm Cavillo-Rojas’s sentence.


                                                    AFFIRMED IN PART,
                                                    REVERSED IN PART,
                                                 AND REMANDED IN PART




                                  40